McCLELLAN, J.
The prosecution in this instance is obviously for a violation of an ordinance of the city of Selma. The adjudication of the defendant’s guilt in the recorder’s court concludes that the “city of Selma have and recover of the defendant” the fine imposed, and that, if the fine was not presently paid, the defendant should satisfy it by work on the streets of the city of Selma. The complaint filed in the circuit court, on appeal, alleged the claim against the defendant to have been that of the municipality, and the judgment now appealed from is in accord with the proceedings, and is a judgment in favor of the city of Selma.
What jurisdiction the recorder may have under the Municipal Code to try persons accused of violations of state statutes is not material in this instance, since this prosecution was made, and is clearly grounded, on a violation of municipal prohibition, and the basis of this appeal is a judgment of conviction of an offense against that authority only. It need hardly be added that, to justify a conviction in such case, there must be a valid municipal ordinance forbidding the act for the commission of which a defendant is condemned. Such a conviction cannot, of course, be supported by a state statute not validly appropriated as a rule of conduct in the municipality by the governmental authority of the municipality, or so expressly enacted by the state, the source of municipal power and authority, as to render its violation a municipal, as distinguished from a state, offense.—Mayor, etc., v. Allaire, 13 Ala. 400, 403; Mayor, etc., v. Fitzpatrick, 133 Ala. 613, 32 South. 252, among others in each cited. The complaint filed in the city court is defective as pointed out in some of the grounds of the demurrer. The rule for definiteness and certainty in cases of this character is stated in Goldthwaite v. City of Montgomery, 50 Ala. 486. The rule does *198not require that the ordinance be set out in haec verba. N. C. & St. L. Ry. v. Alabama City, 134 Ala. 414, 32 South. 731; Kennamer v. State, 150 Ala. 74, 43 South. 482. As interpreted in Goldthwaite v. City of Montgomery, supra, Case v. Mobile, 30 Ala. 538, did not conclude to the point that the ordinance should be set out verbatim in the complaint. Pleading, with us, is not required to be so exact, so definite, so certain, as would he the result of an affirmation that ordinances should be set out in haec verba. The substance of the ordinance, its authoritative ordination as a rule of conduct in the municipality, and that the party charged has violated it meets all the requirements of good pleading. — Author, supra.
The complaint in this case on appeal omitted both the averment of authorized ordination by the municipality of a prohibition of the sale, etc., of the liquors described m the complaint and the substance of the ordinance assumed to have been violated. The allegation that the act charged was committed' “contrary to law” manifestly did not necessarily (though it did merely infer-en tially) refer the described act to an infraction of a municipal ordinance, rather than to a violation of an inhibition of another authority, viz., the state of Alabama. Occasion was presented in T. C. I. & R. R. Co. v. Roussell, 155 Ala. 435 46 South. 866, 130 Am. St. Rep. 56, to consider the term “law” as employed in the pleading in a civil cause, and, in stating the opinion prevailing here, we noted the exception with respect to its interpretation in pleadings in penal matters as clearly drawn by Shaw, C. J., in Reed v. Northfield, 13 Pick. (Mass.) 94, 23 Am. Dec. 662. It is that the term “law,” unless otherwise qualified, is in penal proceedings presumed to refer to the common law, provided, of course, statute has not given to the term an*199•other meaning. By statute (Code 1907, § 7353), the phrase “contrary to law” has been appropriated to the definition in indictments of violation of statute- to aching the sale, etc., of prohibited liquors. So far as we are advised, the phrase has not been thought apt or fit in the allegation of a violation of any municipal ordinance. The mere fact that the city of Selma appeared to he the complainant against appellant cannot we think avail to give the expression “contrary to law” a meaning and effect equivalent to an express averment that in doing the act described the appellant violated an ordinance of the city of Selma. With that in this case he must have been clearly charged. .Without that unequivocal allegation, the complaint was defective as the demurrer objected. It should have been sustained.
For the error indicated, the judgment is reversed and the cause is remainded.
Reversed and remanded.
Dowdell, C. J., and Simpson and Sayre, JJ., concur.